Title: From John Adams to Nicholas Staats, 15 August 1798
From: Adams, John
To: Staats, Nicholas


To the Officers and Soldiers of Lt. Colonel Nicholas Staats Regiment of Militia in the County of Renselaar and State of New York.—
Gentlemen
Quincy Augt. 15th. 1798

I thank you for your address although it must be acknowledged that too much Evidence appears in private and in public, that an undue attachment to the Republic of France, and her Measures, possesses the hearts of some of our misguided Fellow Citizens, yet I cannot beleive it has grown to an opposition inconsistant with the general safety. It may have prevented the best measures from being adopted in their proper season: but all is essentially yet safe. What your fathers have told you is very flattering to me, and nothing is so near my heart as to give all the proofs in my Power that the Welfare and Prosperity of our nation, are my first objects.—
I congratulate you on the Unanimity of the County of Renselaar on your felicity in Private life and Contentment under the Administration of Government: and long may you enjoy these inestimable Blessings—
Your kind wishes and sincere Prayers are received with gratitude & returnd with affectionate respect—

John Adams